The facts are stated in the opinion of the court, delivered by
Mathews, J.
In this case, the plaintiffs claim title to a tract of land as described in their petition. The defendant pleaded the general issue, and also sets up title in himself under a sale for taxes. Judgement was rendered in favor of the former, in the court below, from which the latter appealed.
The title to the premises in dispute in their ancestor and the heirship of the plaintiffs, are facts established by the evidence ; and they must recover the property claimed, unless they have been legally divested of their title by the sale made for taxes, at which the defendant became purchaser, for the sum of fifty-four dollars. Against the validity of the sale, many informalities are alleged on the part of the appellees, which were shown to exist in the course of the trial in the court below. The legal principles in relation to forced alienations of property in payment of taxes, are well settled.
They require purchasers under such alienations, in order to give validity to titles thus acquired, to show a strict fulfilment on the part of the officers of government, of all formalities 1 ° imposed by law. The sale, in the present case, was made by the treasurer of the state. The return of the collector of the parish of St. Helena, where the land is situated, is incorrect; r 7 7 7 it states the property to belong to the father of the plaintiffs, who was at that time dead. The description of the land is defective, and its locality is not pointed out as the tax laws of the state require. In short, many of the formalities, without which a sale like that under which the defendant claims title must be considered as void, were wholly neglected.
It is, therefore, ordered, adjudged, and decreed, that the judgement of the Parish Court be affirmed, with costs..